Citation Nr: 0819797	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to March 
1968.

This matter comes to the Board on appeal from a January 2007 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran and the appellant married in September 1957.

2.  The veteran and the appellant divorced in September 1980.

3.  The veteran died in November 2006.

4.  The appellant was not married to the veteran at the time 
of his death.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107, 5126 (West 2002 & Supp. 2007) and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007), VA has duties to notify 
and to assist claimants.  However, because the record in this 
case shows that undisputed facts render the appellant 
ineligible for death benefits, the duties to notify and 
assist do not apply.  See Smith v. Gober, 14 Vet. App. 227, 
230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 5-2004 (June 23, 2004).

The Merits of the Claim

The appellant asserts that she is entitled to dependency and 
indemnity compensation benefits (DIC) as the surviving spouse 
of the veteran.  She explains in her August 2007 statement 
that their marriage legally ended in divorce due to the 
veteran's mental status.  The appellant contends that the 
veteran divorced her, rather than she divorcing the veteran.  

Governing law provides that DIC benefits may be paid to the 
surviving spouse of the veteran if certain requirements are 
met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541; 38 C.F.R. § 3.5.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Review of the record reveals that at the time of the 
veteran's death, the appellant and the veteran were no longer 
legally married.  The appellant does not dispute that she was 
divorced from the veteran at the time of his death, nor does 
she dispute the validity of the divorce decree entered in 
September 1980.  A copy of the September 1980 divorce decree 
is of record.  Instead, the appellant claims that she is 
eligible for DIC benefits because the veteran would not have 
divorced her had it not been for his service-connected 
injury.  It is also noted that the veteran remarried his 
second wife in June 1993 and was divorced in September 1997.

The Board has considered the appellant's statements of record 
regarding her relationship with the veteran prior to his 
death; however, in evaluating whether the appellant is 
entitled to DIC benefits, we note that only a "surviving 
spouse" may qualify for pension, compensation, or DIC 
benefits.  At the time of the veteran's death in November 
2006, the appellant was not married to the veteran.  For this 
reason, the law prohibits the appellant from receiving 
benefits as the surviving spouse of the veteran.

The appellant argues that the veteran caused their divorce on 
the basis of his misconduct that was a manifestation of his 
service-connected disability.  The provision of 38 C.F.R. § 
3.50, pertaining to a veteran's misconduct without the fault 
of the spouse, applies only when the veteran and spouse are 
separated, and it does not apply when a veteran and spouse 
are divorced, as in this case.

Payments of monetary benefits from the Federal Treasury must 
be authorized by statute, regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances. 

Based upon the above reasons, once the veteran and the 
appellant were divorced, the law does not recognize the 
appellant as a surviving spouse of the veteran for the 
purpose of VA benefits.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA death benefits purposes is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


